Emery, J.
I am constrained to dissent. I cannot but think the opinion works a practical usurpation by the law court of a power not intrusted to it.
Bills of exceptions were not devised, and have not been used, for reviewing questions of fact. Hence, the statute authorizing bills of exceptions to be brought into the law court, has always been understood to exclude the consideration of such questions. Where the law has provided no appeal, nor motion for a new trial, it has required a court’s findings of facts to be taken as conclusive. Pettengill v. Shoenbar, 84 Maine, 104.
The proposition that the respondent creditors knew that the debtor was insolvent, or was in contemplation of insolvency, is a proposition of fact, and is alleged as such in the petition. It is to be established, not by principle or authority, but by evidence. Without evidence, the proposition is without support. Knapp v. Bailey, 79 Maine, 195.
I understand these positions, just stated, to be substantially conceded in the opinion. It is said, however, that when the inference to be drawn from existing facts is doubtful, it is a matter of fact; but when the inference to be drawn is clear, it is a matter of law. Upon this proposition seems to be based this action of the law court in overturning, by means of a bill of exceptions, a court’s finding of facts, in a case where the law has not authorized an appeal nor a motion for a new trial.
*484But is not the inference from one fact to another, — from the fact known to the fact sought, — always an inference of fact? Does the facility, or difficulty of the inference change its nature? Is it not in either case, clear or doubtful, to be drawn by the judge of the facts, and not by the judge of the law? Upon appeals and motions for new trials, the members of the law court sit as judges of the facts, and weigh evidence and draw inferences as such.
In every trial of facts by a court, each party may insist, and usually does insist, that the inference to be ■ drawn from the evidence is clear. According to the doctrine of the opinion, a party, by such insistence, raises a question of law which may be taken to the law court upon a bill of exceptions. He may in every case require the law court to entertain his bill of exceptions, and review the evidence, so far as to determine whether the inference to be drawn is clear or doubtful. Upon an appeal or motion for anew trial, the law court does no more, — for if the inference to- be drawn is found to be doubtful the findings of fact by the court or jury are accepted ; and it does this much, as a trier of the fact, not as a trier of the law.
To thus make a bill of exceptions perform the office of an appeal or a motion for a new trial, is to open a new and wide door for appeals from a court’s findings of facts in those cases where the law has intended no appeal. I can see no limit to the use of that door by dissatisfied litigants.